Per Curiam.
Defendant appeals from a conviction for aggravated rape. Minn. St. 609.291(1). The sole issue raised is whether the evidence is sufficient to sustain the verdict of guilt. We affirm.
The question before us is whether the jury could reasonably find the defendant guilty of the offense charged. If the jury, with due regard for the presumption of innocence and for the necessity of overcoming it by proof beyond a reasonable doubt, could reasonably conclude that defendant was proved guilty, this court will not disturb its verdict. There is competent and substantial evidence in this case which supports the jury’s verdict.
Affirmed.
Mr. Justice MacLaughlin, not having been a member of this court at the time of the argument and submission, took no part in the consideration or decision of this case.